UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6529


CHARLES EVERETTE HINTON,

                  Plaintiff – Appellant,

            v.

MICHAEL W. HENDERSON; PETER S. GILCHRIST; TERESA BROADWAY;
ANDREW RUDGERS, Probation Officer,

                  Defendants – Appellees,

            and

JOHN DOE,

                  Defendant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00505-RJC-DLH)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Everette Hinton, Appellant Pro Se. Sean Francis Perrin,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Oliver Gray Wheeler, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Charles Everette Hinton seeks to appeal the district

court’s    order      adopting     the        magistrate       judge’s      report   and

recommendation and dismissing Peter S. Gilchrist, III, from his

42    U.S.C.     § 1983   (2006)       action.         This    court     may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory        and       collateral    orders,      28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Hinton seeks

to    appeal     is   neither      a     final       order     nor     an    appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                              3